UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7068



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ALEXANDER O’BRIAN WILLIAMS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.  Frank W. Bullock, Jr.,
District Judge. (CR-00-287; CA-03-32-1)


Submitted:   November 18, 2004            Decided:   November 24, 2004


Before LUTTIG and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Alexander O’Brian Williams, Appellant Pro Se. Anna Mills Wagoner,
United States Attorney, Steven Hale Levin, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Alexander O’Brian Williams seeks to appeal the district

court’s orders accepting the report and recommendation of the

magistrate judge and denying relief on his motion filed under 28

U.S.C. § 2255 (2000).          An appeal may not be taken from the final

order in a habeas corpus proceeding unless a circuit justice or

judge     issues    a    certificate    of     appealability.          28    U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).             A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003); Slack

v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676,

683 (4th Cir. 2001). We have independently reviewed the record and

conclude    that    Williams     has   not     made   the     requisite     showing.

Accordingly,       we   deny   Williams’     motion     for    a   certificate   of

appealability and dismiss the appeal.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                          DISMISSED


                                       - 2 -